Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3, 5, 6-13 are allowed.  All rejections are withdrawn.  The amendments after final dated 12-7-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1, 5, 6, and 9-11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]n apparatus for generating a navigation message for a person traveling on foot, 
comprising: 
a route generating unit configured to generate a route, the route including:
nodes from a starting point to 
a destination, the nodes indicating the starting point, the destination, and at least one turning points therebetween,
one or more map information items, each of which is associated with an object existing along a path connecting the nodes, and is classified as at least one of 
an alert item indicating that the object presents danger to the person, 
a walking-assistance item indicating that the object serves to assist walking, and 
a landmark item indicating that the object is perceivable by the person;
a memory device stores the map information items associated with the at least one of the alert item, 
the walking-assistance item, and 
the landmark item, 
wherein the memory device stores the at least one of the alert item, the walking-assistance item, and the landmark item;
a navigation message generating unit configured to generate a navigation message about the generated route based on the generated route, the one or more map information items of the generated route, and an order of priority in which map information items are presented; and
an audio outputting unit configured to generate audio information relating to the generated navigation message, the generated audio information being stored in the memory device, wherein the navigation message generating unit is configured to include, in the
navigation message, a description about a section of the generated route, such that, 
when an end node at an end of the section is 
located within a predetermined distance from a given object existing along the section, 
the description includes a map information item associated with the given object as an indication of the end node,
when the given section has one or more map information items associated with 
the alert item or 
the walking-assistance item,
 the description includes the one or more map information items associated with the alert item or the walking-assistance item, and
when the given section has no map information items associated with either the alert item or the walking-assistance item, and has one or more map information items associated with the landmark item, 
the description includes a map information item selected, from the one or more map information items associated with the landmark item, in the order of priority in which map information items are presented, and
the memory device stores each map information item in association with 
an attribution of object of a given map information item and 
location information indicating a location of the object, 
the attribution of object indicating as to whether 
the object located along the path connecting 
the nodes is continuously formed 
in whole or in part in the section, and
the navigation message generating unit is 
configured to
determine whether the attribution of 
object associated with the selected map
information item indicates that the object located along the path connecting the nodes is
continuously formed in whole or in part 
in the section, by referring 
to the memory
device, and
generate, upon determining that the attribution of object indicates that the object located along the path connecting the nodes is 
continuously formed in whole or in part in the section, 
the navigation message such that the description does not include the location information of
 a corresponding map information item associated with the determined attribution of object”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668